DETAILED ACTION
This office action is in response to the election of claims filed on 2/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Group I in the reply filed on February 22, 2022 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 11-18. Claims 1-10 and 19-22 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 and 5/7/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2009/0166728) in view of Fujishima (JPH08181313).
With respect to Claim 11, Pan shows (Fig. 3A) most aspects of the current invention including a semiconductor device comprising:
a substrate (305) having a groove (330a) formed on a main surface of the substrate; 
a drift region (310) of a first conductivity type, the drift region having a portion disposed at a bottom part of the groove; 
a well region (315a1) of a second conductivity type, the well region being disposed in one sidewall of the groove to be connected to the drift region; 
a first semiconductor region (313a) of the first conductivity type, the first semiconductor region being disposed on a surface of the well region in the sidewall of the groove to be away from the drift region;
a second semiconductor region (320a) of the first conductivity type 
a gate electrode (340) opposed to the well region, the gate electrode extends in a depth direction of the groove
However, Pan does not show wherein the second semiconductor region being disposed in the groove to be opposed to the well region via the drift region, the gate electrode being disposed in a gate trench that has an opening extending over the upper surfaces of the well region and the first semiconductor region.
On the other hand, Fujishima shows (Fig 8) a semiconductor device comprising a substrate (801) of a first conductivity type having a groove (802) formed on a main surface of the substrate, a drift region (801) of a first conductivity type, a well region  shows (Fig 9) an embodiment comprising a gate electrode (907) opposed to a well region (808), the gate electrode being disposed in a gate trench. Fujishima teaches doing so to improve the trade-off between withstand voltage and on-resistance (par 44 and 46).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the second semiconductor region being disposed in the groove to be opposed to the well region via the drift region, the gate electrode being disposed in a gate trench that has an opening extending over the upper surfaces of the well region and the first semiconductor region in the device of Pan to improve the trade-off between withstand voltage and on-resistance.
With respect to Claim 12, Pan shows (Fig. 3A) wherein the drift region is disposed to continue from the sidewall of the groove to the bottom part of the groove, and the well region is disposed on a surface of the drift region in the sidewall of the groove.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Fujishima and in further view of Zhang (US 2019/0081624).
With respect to Claim 13, Pan shows (Fig. 3A) most aspects of the current invention. However, Pan does not show wherein the substrate is an insulating substrate.
On other hand, Zhang shows (Fig 9) a semiconductor device comprising a substrate (210) of a first conductivity type having a groove formed on a main surface of the substrate, wherein the substrate is an insulating substrate (par 75). Zhang teaches using SiC as a substrate material to achieve high electric field breakdown strength, high thermal conductivity, high electron mobility, high melting point and high-saturated electron drift velocity (par 8).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have w wherein the substrate is an insulating substrate in the device of Pan to achieve high electric field breakdown strength, high thermal conductivity, high electron mobility, high melting point and high-saturated electron drift velocity.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Fujishima and in further view of Niimura (US 2016/0293693).
With respect to Claim 11, Pan 
On other hand, Niimura shows (Fig 1-13) a semiconductor device comprising a substrate (1) of a first conductivity type having a groove formed on a main surface of the substrate, a drift region (12/24) of a first conductivity type, wherein the portion of the drift region disposed at the bottom part of the groove has a structure in which a first conductivity type region (3) and a second conductivity type region (4) are disposed alternately along a longitudinal direction of the groove in which the sidewall extends. Niimura teaches doing so to achieve a rise in the breakdown voltage of the whole element by setting the breakdown voltage of the element peripheral portion (the breakdown voltage structure portion and the boundary region) to be higher than the breakdown voltage of the element active portion and to reduce on-resistance and suppress a drop in breakdown voltage (par 86).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the portion of the drift region disposed at the bottom part of the groove has a structure in which a first conductivity type region and a second conductivity type region are disposed alternately along a longitudinal direction of the groove in which the sidewall extends in the device of Pan to achieve a rise in the breakdown voltage of the whole element by setting the breakdown voltage of the element peripheral portion (the breakdown voltage structure portion and the boundary region) to be higher than the breakdown voltage of the element active portion and to reduce on-resistance and suppress a drop in breakdown voltage.

With respect to Claim 15, Niimura shows (Fig 1-13) wherein the portion of the drift region disposed at the bottom part of the groove has a structure in which a first conductivity type region and a second conductivity type region are layered along the depth direction of the groove
With respect to Claim 16, Niimura shows (Fig 1-13) wherein impurity concentrations of the first conductivity type region and the second conductivity type region are set such that the first conductivity type region and the second conductivity type region are depleted by a depletion layer that spreads from a pn junction formed at the boundary between the first conductivity type region and the second conductivity type region, in an off state in which main electrical current flowing between the first semiconductor region and the second semiconductor region is cut off
With respect to Claim 17, Niimura shows (Fig 1-13) wherein impurity concentrations of the first conductivity type region and the second conductivity type region are set such that the first conductivity type region and the second conductivity type region are depleted by a depletion layer that spreads from a pn junction formed at the boundary between the first conductivity type region and the second conductivity type region, in an off state in which main electrical current flowing between the first semiconductor region and the second semiconductor region is cut off.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Fujishima and in further view of Jang (US 2009/0095999).
With respect to Claim 18, Pan shows (Fig. 3A) most aspects of the current invention. However, Pan does not show further comprising: a first main electrode disposed on a surface of the first semiconductor region in the sidewall of the groove and 
On other hand, Jang shows (Fig 1) a semiconductor device comprising a substrate (10) having a groove formed on a main surface of the substrate and further comprising: a first main electrode (30) disposed on a surface of the first semiconductor region in the sidewall of the groove and electrically connected to a first semiconductor region (24); a second main electrode (30) disposed in the groove to be opposed to the first main electrode and electrically connected to a second semiconductor region (25); and an isolation insulating film (18) disposed between the first main electrode and the second main electrode and filling the inside of the groove, wherein a portion of the isolation insulating film, the portion sandwiched between the first main electrode and the second main electrode, is divided by a dividing groove extending in parallel with the sidewall of the groove. Jang teaches doing so to allow electrons to move vertically in the semiconductor device, further allowing high withstand-voltage and high-current operation (par 24).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a first main electrode disposed on a surface of the first semiconductor region in the sidewall of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814